 

 

Exhibit 10.2

diaDexus, Inc.

Non-Employee Director Compensation Policy

Approved:  July 15, 2015 (the “Adoption Date”)

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of diaDexus, Inc. (the “Company”) or any of its subsidiaries (each
such non-employee member, a “Director”) will receive the following compensation
for his or her Board service from July 1, 2015 through June 30, 2016 (the
“Compensation Year”):

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each quarter of
the Compensation Year in which the service occurred (each, a “Quarter”). If a
Director joins the Board or a committee at a time other than effective as of the
first day of a Quarter, each annual retainer and fee set forth below will be
pro-rated based on days served in the applicable Compensation Year, with the
pro-rated amount paid for the first Quarter in which the Director provides the
service, and with regular full Quarterly payments thereafter. All annual cash
fees are vested upon payment; meeting fees are vested upon the date of the
meeting.

 

1.

Annual Board Service Retainer:

 

a.

All Directors: $40,000

 

2.

Annual Chair Service Fee:

 

a.

Chairman of the Board: $55,000 ($0 if the position is held by the CEO)

 

b.

Chairman of the Audit Committee: $15,000

 

c.

Chairman of the Compensation Committee: $15,000

 

d.

Chairman of the Nominating & Corporate Governance Committee: $6,000

 

3.

Annual Committee Member (non-Chair) Service Fee:

 

a.

Audit Committee: $7,500

 

b.

Compensation Committee: $7,500

 

c.

Nominating & Corporate Governance Committee: $4,000

 

4.

Supplemental Meeting Fees:

 

a.

If the Director attends at least 6 Board meetings during the Company’s
applicable fiscal year, the Director will receive a $1,500 meeting fee for
attending in person (or a $750 meeting fee for attending telephonically) each
additional meeting thereafter in that fiscal year.

 

b.

If the Director attends at least 8 meetings of the Audit Committee during the
Company’s applicable fiscal year, the Director will receive a $1,000 meeting fee
for attending in person (or a $500 meeting fee for attending telephonically)
each additional meeting thereafter in that fiscal year.

 

 

--------------------------------------------------------------------------------

 

 

 

c.

If the Director attends at least 8 meetings of the Compensation Committee during
the Company’s applicable fiscal year, the Director will receive a $1,000 meeting
fee for attending in person (or a $500 meeting fee for attending telephonically)
each additional meeting thereafter in that fiscal year. 

 

d.

If the Director attends at least 4 meetings of the Nominating and Corporate
Governance Committee during the Company’s applicable fiscal year, the Director
will receive a $1,000 meeting fee for attending in person (or a $500 meeting fee
for attending telephonically) each additional meeting thereafter in that fiscal
year  

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Company’s 2012
Equity Incentive Award Plan (the “Plan”). All stock options granted under this
policy will be nonstatutory stock options, with an exercise price per share
equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying Company common stock on the date of grant, and will have a term of
ten years from the date of grant (subject to earlier termination in connection
with a termination of service or a material corporate transaction as provided in
the Plan).  All unvested outstanding stock awards granted under this policy will
become fully vested as of immediately prior to a Change in Control (as defined
in the Plan).

 

Annual Board Service Option Grant: On July 15, 2015, each Director who was a
Director on July 1, 2015 was granted a stock option to purchase 4,000 shares of
the Company’s common stock. Such option will vest in 12 equal monthly
installments from July 1, 2015, such that the option is fully vested on July 1,
2016, subject to the Director’s continued service through each such vesting
date.

 

 

 